DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              BOCA RATON REGIONAL HOSPITAL, INC.,
                          Appellant,

                                    v.

                      EDWINA EGNAK BARNES,
                             Appellee.

                              No. 4D19-1155

                           [August 20, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 502012CA007738.

  James C. Sawran and Aleida M. Mielke of Segal McCambridge Singer
& Mahoney, Fort Lauderdale, for appellant.

  Blair M. Dickert of Kanner & Pintaluga, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER and MAY, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.